Cory R. Laird
Jane E. Cowley
Laird Cowley, PLLC
2955 Stockyard Road
Missoula, Montana 59808
Telephone No.: 406-541-7400
Email:          claird@lairdcowley.com
                jcowley@lairdcowley.com
Attorney for Shelli Frazier



                  UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF MONTANA

IN RE:
                                               Case No. 20-20054-7
       RICHARD T. SHEEHAN,

              Debtor.
SHELLI R. FRAZIER and SHELLI
FRAZIER as the Natural Parent             CONSENT TO JURISDICTION
and Guardian of Deriyan R.
Sheehan,                                      Adversary No. 20-02005

                Plaintiffs,
       -vs-
RICHARD T. SHEEHAN,
              Defendant(s).

      COMES NOW Shelli R. Frazier, in her individual capacity and as the

natural parent and guardian of D.R.S. (“Shelli Frazier”), by and through her

counsel of record, and hereby files this notice stating that she knowingly

and voluntarily consents to this Court finally adjudicating the claims alleged



CONSENT TO JURISDICTION               1
in this Adversary Proceeding.

      DATED this 6th day of August, 2020.

                            LAIRD COWLEY, PLLC


                            By: /s/ Jane E. Cowley
                                  Jane E. Cowley
                                  Attorney for Shelli Frazier




CONSENT TO JURISDICTION             2
